Citation Nr: 1528020	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-04 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to an initial disability rating in excess of zero percent for posttraumatic stress disorder (PTSD) for the period from December 17, 2007 to August 6, 2010.

4.  Entitlement to an initial disability rating in excess of 30 percent for PTSD for the period from August 7, 2010.

5.  Entitlement to an effective date prior to December 17, 2007 for the grant of service connection for PTSD.

6.  Entitlement to service connection for erectile dysfunction.




REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA)

Regarding his psychiatric disability (PTSD) claims, the Veteran filed a claim for service connection for a psychiatric disorder on December 17, 2007.  After the RO denied that claim in a March 2008 rating decision, the Veteran appealed.  The Board remanded the appealed service connection claim in July 2010 for further development.  Then in a September 2011 rating decision, the AMC granted service connection for PTSD, effective December 17, 2007, and assigned the staged ratings here on appeal.  

The Veteran then timely submitted a notice of disagreement as to the assigned disability ratings, and as to the effective date assigned for the grant of service connection; and later perfected appeals as to the ratings after a November 2013 statement of the case was issued on the rating issue.  The issue of entitlement to an effective date prior to December 17, 2007 for the grant of service connection for PTSD, has been added to those on appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to an effective date prior to December 17, 2007 for the grant of service connection for PTSD, and of entitlement to service connection for erectile dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  GERD did not have its onset during and is not otherwise related to active military service or to a service-connected disability.

2.  The Veteran has not had a sleep disorder during the appeal period.

3.  During the period from December 17, 2007 to August 6, 2010, the Veteran's PTSD is productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; and is not productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

4.  During the period from August 7, 2010, the Veteran's PTSD is not productive of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2014).

3.  The criteria for a 10 percent disability rating, and no more, for PTSD for the period from December 17, 2007 to August 6, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for a disability rating for PTSD in excess of 30 percent for the period from August 7, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The Veteran's PTSD rating claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the service connection claims decided below, a standard letter sent to the Veteran in September 2012 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  There is no indication that there are any records available from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations for his PTSD in February 2008, August 2010, and December 2012; and for his GERD and erectile dysfunction in December 2012.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. §§ 3.303 , 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required if the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744 -52747 (final rule revising § 3.310 to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases,  listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's claimed GERD and sleep disorder are not included in the enumerated list.

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77 . 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence and Analysis

In a September 2012 statement the Veteran claimed service connection for "acid reflux, as possibly secondary to his service-connected PTSD; and for sleep disorder as directly related to service or as possibly secondary to his PTSD.  

Service treatment records show no indication in service of any sleep problems or any digestive system disease or injury.  The Veteran's weight ranged from 157 pounds at a May 1968 enlistment examination to 170 pounds at his separation examination in January 1971.  There are no relevant complaints or abnormal findings shown at that examination regarding sleep or acid reflux problems.

VA treatment records show that the Veteran became a new patient for primary care in April 2005, and was first scheduled to be seen in August 2005 when he underwent history and physical examination as a new patient.  At that time he did not report any past medical history or current complaints of any problems with sleep or acid reflux symptoms.  Review of systems showed no abnormalities associated with either.  At that time the Veteran weighed 262 pounds and was 68 inches in height.  Examination of the abdomen, neurology and mental status revealed no abnormal pertinent findings.  

During a February 2008 VA examination for PTSD, the Veteran reported that his sleep was "I suppose like anybody else..."  He reported that he woke at night to urinate and that he sleeps six to seven hours per night.

The report of an August 2010 VA examination for PTSD shows that the Veteran  reported that he experiences nightmares and flashbacks.  On examination the report includes findings that there was no sleep impairment.  

During a December 2012 VA examination for esophageal conditions the Veteran reported having heart burn (pyrosis) and infrequent episodes of epigastric distress for several years, for which he took Zantac but no prescription medication.  The report contains a diagnosis of GERD.  

The examiner also opined that the Veteran's GERD was not related to PTSD, or any medication or other treatment for the service-connected PTSD.  In this regard the examiner noted that while stress can cause transient increase in stomach hyperacidity, the Veteran described his GERD symptoms as being independent of PTSD symptomatology.  The examiner opined that this Veteran's GERD was not due to or permanently aggravated by PTSD.  The examiner further noted that GERD is primarily due to a decrease in lower esophageal sphincter tone with increased stomach acidity and decreased gastric motility; and there was no evidence generally that PTSD causes decreased gastric motility or decrease in the sphincter tone.  The examiner further noted that it is most likely that the Veteran's symptoms of heartburn/pyrosis would have occurred in this Veteran independent of any PTSD.

The examiner opined that it is less likely as not that the claimed GERD is in any way due to or the result of or aggravated by his service-connected lumbar spine disability or treatment for that condition.  The examiner noted that there was no evidence the lumbar spine disability altered the sphincter tone, gastric motility, or gastric content acidity.  The examiner also noted that the type of medication the Veteran takes for his back pain is not typically shown to cause issues of GERD and that the Veteran reports that his symptoms of GERD occur independently of a flare-up of back pain or dosing of his medication used for back pain.  

During a December 2012 VA examination for mental disorders, the examiner opined that the Veteran did not have a sleep disorder meeting DSM-IV criteria; but rather his sleep problems are symptomology of his PTSD.  The examiner commented that the opinion was based on the present mental disorders examination and review of the clinical records on file in the claims files and CAPRI. 
 
GERD

The evidence does not show that the claimed GERD had onset during active military service, and it is not shown to be otherwise related to active military service.  Further, the evidence does not show that any peptic ulcers manifested to a compensable degree within the first one-year period following service.  

While the Veteran is competent to report symptoms such as heartburn, he does not have the requisite training to diagnose whether he has a chronic condition of the upper gastrointestinal system, linked to service or to any service-connected disability.  Such diagnosis is not a simple condition.  In this case, such opinion as to etiology is not a simple medical question capable of lay diagnosis and opinion.  See Jandreau, 492 F.3d at 1376-77.

The opinion of the VA examiner in December 2012 is clearly against the claim.  That opinion is also in agreement with treatment records that showed no problems until decades after service (in fact, in 2005, the Veteran did not mention any history of stomach or acid reflux problems when establishing primary care at a VA facility), and do not show an etiology related to any service-connected disability.  The opinion is persuasive evidence because it is consistent with the remainder of the medical evidence on file, and contains explanations citing to medical criteria.  Thus, the VA examiner's opinion is accorded significant probative value as to the possible relationship between the claimed GERD and the Veteran's service or service-connected PTSD or lumbar spine disability.  There are no opinions in conflict with the VA examination report or in support of the Veteran's claim.   

Based on the above, the preponderance of the evidence is against the claim of service connection on any basis for GERD.  There is no doubt to be resolved; therefore, service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sleep Disorder

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

At no time during the pendency of this claim has there been a diagnosis of a sleep disorder meeting DSM-IV criteria, rather than as symptomatic of his PTSD.  The record does not contain any service treatment record evidence of any diagnosed sleep disorder or any evidence diagnosing a sleep disorder since service.  In the absence of proof of such present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

There is no diagnosis of a sleep disorder by a medical professional, and the Veteran is not shown to be competent to diagnose such disability.  Although he is competent to attest as to symptoms he has observed, a diagnosis of a sleep disability is not a simple medical condition susceptible to lay diagnosis and, clearly, his reported symptoms have not later supported a diagnosis by any medical professional.  Nor is a sleep disorder a condition for which lay observation has been found to be competent to establish the presence of disability.  Charles v. Principi, 16 Vet. App. 370 (2002).

As there is no diagnosis of any sleep disorder, it is unnecessary to consider whether the claim meets criteria of any other elements of service connection regarding an in-service incurrence or aggravation of a disease or injury; or a causal relationship between the present disability and any disease or injury incurred or aggravated during service, the so-called "nexus" requirement including criteria of 38 C.F.R. § 3.304(f).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.304(f).

The preponderance of the evidence is against the claim for service connection for a sleep disorder; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b).

III.  Disability Rating for PTSD

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2012).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).    

During the appeal period the Veteran's PTSD is rated zero percent disabling prior to August 7, 2010, and as 30 percent from that date, under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411. 

Under the General Rating Formula for Mental Disorders, the criteria for a zero percent rating are: a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130 , the General Rating Formula for Mental Disorders, Diagnostic Code 9411.

The criteria for a 10 percent rating are: occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

The criteria for a 30 percent rating are: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) .  Id.

The criteria for a 50 percent rating are: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411. 

Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of posttraumatic stress disorder in DSM-IV (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.  However, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF score of 71 to 80 represents that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

A GAF score of 61 to 70 represents some mild symptoms, or some difficulty in social occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.

A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers). 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met. It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  If any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability. Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 4.7.

Evidence and Analysis

A VA mental health outpatient note of January 2008 contains an Axis I diagnosis of adjustment disorder with anxiety, mild and chronic; and a GAF score of 65.

At a February 2008 VA examination the Veteran reported no significant problems with appetite, energy level, sex drive, or sleep.  He reported that he was pretty much a happy go lucky guy, easy going, and gets mad once in a while.  On examination the findings were unremarkable or normal for speech, affect, and thought process and content.  His mood was good and attention intact.  He was oriented to person, time, and place.  He had no sleep impairment, hallucinations, inappropriate behavior, panic attacks, homicidal or suicidal thoughts, and no problem with activities of daily living.  He had good impulse control with no episodes of violence.  He was unemployed due to a bad back.  After examination the examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Under Axis I, there was no diagnosis.  The GAF Score was recorded as 80.

At an August 7, 2010 VA examination the report noted there had been no hospitalizations for the PTSD.  The Veteran was not taking any medication for the condition.  He was receiving individual psychotherapy with good effect.  The Veteran was married for 25 years, then remarried in about 2001, and divorced again two years later, due to reported violent behavior by the Veteran.  The Veteran reported having friends and playing with his grandchildren.  He reported that he experiences nightmares and flashbacks.  

On examination the findings included unremarkable psychomotor activity; hesitant speech; cooperative and friendly attitude; constricted affect; fair mood; intact attention; oriented; and unremarkable thought content, but has to generally pause before responding to questions.  He had no delusions and he understood the outcome of behavior.  He had average intelligence.  There was no sleep impairment.  He reported auditory hallucinations.  He had no inappropriate or obsessive/ritualistic behavior, or problem with activities of daily living.  He had no panic attacks, homicidal or suicidal thoughts, or episodes of violence.  He had good impulse control, interpreted proverbs appropriately, and maintained minimum personal hygiene.  His memory was normal.

The August 7, 2010 VA examination report noted that the Veteran was retired since 2007 based on age or duration of work, and physical medical problems consisting of back and knee problems.  The report concluded with an Axis I diagnosis of PTSD, and a GAF score of 65.  

The examiner further commented that the effects of the PTSD on the Veteran's occupational and social functioning presently and in the past, was productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning, with routine behavior, self-care, and conversation normal.  

At a December 2012 VA examination the report noted that the Veteran was receiving mental health treatment at the VA.  The Veteran was divorced, but spent about two nights a week with his previous wife.  The report shows that review of CAPRI showed a record of treatment in November 2012 containing a GAF score of 73.  The Veteran reported he lived alone, and his social life including breakfasts with friends and playing bingo with sets of friends.  He was not working.

On examination, he appeared nervous.  He was open, cooperative, oriented, with intact attention and concentration.  He described his mood as mostly happy and anxious.  His insight and judgment were intact.  He was able to sleep but gets up three times a night.  He was unable to interpret a proverb.  His memory was intact.  He reported that PTSD affected his sleep.  He had no legal or behavioral problems, or alcohol or drug use.  The examiner recorded findings that the Veteran had anxiety and chronic sleep impairment, but no other symptoms attributable to his mental disorder.  The examiner opined that the Veteran did not have a separate sleep disorder due to PTSD, but had sleep problems symptomatic of his PTSD.  The report contains a diagnosis on Axis I of chronic PTSD; and a GAF score of 65.

Rating in Excess of Zero Percent Prior to August 7, 2010 

During the relevant period from the effective date of service connection on December 17, 2007 to August 6, 2010, although the February 2008 VA examination findings show no significant psychiatric impairment, there is contemporaneous clinical evidence in January 2008 of mild chronic impairment due to what was diagnosed at that time as mild chronic adjustment disorder with anxiety.  

At that time the treating VA mental health care provider assigned a GAF score of 65, which indicates psychiatric impairment consisting of some mild symptoms, or some difficulty in social occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV at 32.  

Such findings are productive of the criteria for a 10 percent disability rating: occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  See 38 C.F.R. § 4.130 , the General Rating Formula for Mental Disorders, Diagnostic Code 9411.

On affording the Veteran's claim the benefit of the doubt, a 10 percent disability rating is warranted during the entire appeal period prior to August 7, 2010.  

A higher rating during that period is not warranted at any time as there is no evidence then of any psychiatric symptomatology productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

The February 2008 VA examination concluded with a GAF score of 80, representing that if symptoms are present, they were transient and expectable reactions to psychosocial stressors, or no more than slight impairment in social, occupational, or school functioning, impairment productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Findings productive of the criteria required for a rating in excess of 10 percent is not shown to be met.

Based on the foregoing, a schedular initial disability rating of 10 percent is warranted for PTSD for the period from December 17, 2007 to August 6, 2010.  A rating in excess of 10 percent for that period is not warranted.  The preponderance of the evidence is against the grant of a higher initial disability rating for PTSD for the period from December 17, 2007 to August 6, 2010; there is no doubt to be resolved; and a higher initial disability rating for PTSD is not warranted at any time during the appeal period from December 17, 2007 to August 6, 2010.    

Rating in Excess of 30 Percent From August 7, 2010 

At the August 2010 VA examination, the examiner found that that the effects of the PTSD on the Veteran's occupational and social functioning presently and in the past, was productive only of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning, with routine behavior, self-care, and conversation normal.  The examiner noted that the Veteran reported being retired based on age or duration of work and based on back and knee problems.  This comports with at most the criteria of the existing 30 percent rating and no more.  

At a December 2012 VA examination the report noted that the Veteran reported he lived alone, and his social life including breakfasts with friends and playing bingo with sets of friends.  He described himself as mostly happy but anxious and the examiner noted his insight and judgment were intact.  He said that his PTSD affected his sleep.  The examiner noted that the Veteran was unable to interpret a proverb but that the Veteran's memory was intact and he had no legal or behavioral problems.  The examiner recorded findings that the Veteran had anxiety and chronic sleep impairment, but no other symptoms attributable to his mental disorder.  

The Board finds that for this period, the medical evidence does not show symptoms resulting in impairment more nearly approximating the criteria for a 50 percent rating.  The symptoms shown were nightmares (resulting in some sleep disturbance) flashbacks and anxiety.  The Veteran was not employed, but reported he retired due to physical problems.  He still had social interactions, staying with his ex-wife several times a week, having breakfast with friends, playing bingo with friends and playing with his grandchildren.  None of the evidence shows impairment of thought process, judgment or memory, except noting in 2012 that the Veteran was unable to interpret a proverb. 

Importantly, none of the evidence reflects occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  In fact, the 2010 VA examiner concluded that the Veteran's symptoms resulted in occupational and social functioning productive only of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning, with routine behavior, self-care, and conversation normal.  

Accordingly a schedular initial disability rating in excess of 30 percent for the Veteran's PTSD for the period from August 7, 2010 is not warranted.  The preponderance of the evidence is against the grant of a higher schedular disability rating for that disability from August 7, 2010; there is no doubt to be resolved; and a higher schedular disability rating is not warranted at any time during the appeal period from August 7, 2010.   
 
An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The evidence shows that the Veteran's service-connected PTSD results in occupational and social impairment.  The Board finds the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture, including any effects from the symptoms, is contemplated by the Rating Schedule as the criteria for evaluating psychiatric disorders consists of impairment levels without a set list of symptoms.  Thus, the assigned schedular evaluations for the service-connected PTSD are adequate and extraschedular referral is not required. 

A claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran is most recently shown to be unemployed due to retirement and to back and knee problems, without any evidence or claim that he was unemployable as a result of PTSD, entitlement to a TDIU is not raised by the record and will not be further discussed.


ORDER

Service connection for gastroesophageal reflux disease is denied.

Service connection for a sleep disorder is denied.

A disability rating of 10 percent for PTSD for the period from December 17, 2007 to August 6, 2010 is granted, subject to the statutes and regulations governing the payment of monetary awards.

A disability rating in excess of 30 percent for PTSD for the period from August 7, 2010 is denied.


REMAND

At a December 2012 VA examination of the Veteran's erectile dysfunction, the examining staff physician opined in part that the etiology of the Veteran's claimed erectile dysfunction was not related to his service-connected PTSD.  As rationale, the examiner stated that medical literature is silent regarding evidence in general that PTSD, a mental disorder, can serve as a causative or etiologic agent for the development of erectile dysfunction.

Subsequently, however, in January 2013 the Veteran submitted three recent medical articles linking the etiology of sexual dysfunction, including erectile dysfunction, with anxiety disorders.  See The Relationship Between Anxiety Disorders and Sexual Dysfunction at: http://www.psychiatrictimes.com/articles/ relationship-between-anxiety-disorders-and-sexual-dysfunction#sthash. 5n1NIdDA.dpuf; Partners of Veterans with PTSD: Research Findings at: http://www.ptsd.va.gov/professional /treatment/family/partners_of_vets_research _findings.asp; and Sexual dysfunction in combat veterans with post-traumatic stress disorder at: http://www.ncbi.nlm. nih.gov/pubmed/12429320; (Each last visited Feb. 24, 2015).

A remand is necessary to request an addendum to the January 2013 VA examination with comment and opinion in light of this new evidence. 

In a September 2011 rating decision, the RO granted service connection for PTSD effective from December 17, 2007; and assigned that disability an initial rating of zero percent from December 17, 2007, and 30 percent from August 7, 2010.  In October 2012, the Veteran submitted a notice of disagreement as to the staged ratings assigned; and as to an "earlier effective date" for service connection for PTSD.  Because the RO has not yet issued a statement of the case on the issue of entitlement to an effective date prior to December 17, 2007 for the grant of service connection for PTSD, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims files and a copy of this decision to the VA physician examiner who performed the December 2012 VA examination of the Veteran's erectile dysfunction, or if that examiner is not available, to another physician.  Request the examiner to review the claims file to specifically include the December 2012 VA examination report and relevant clinical record evidence on file, and the three articles submitted by the Veteran in January 2013 pertaining to the relationship between anxiety disorders including PTSD and sexual dysfunction.  

In light of that review with specific consideration of the submitted articles showing sexual difficulties in patients with anxiety disorders, and any additional physical examination of the Veteran if deemed necessary, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently-diagnosed erectile dysfunction:

(i) had its onset in service or is related to service; or 
(ii) is caused or aggravated by a service-connected disability to specifically include service-connected PTSD or lumbar spine disability; 
(iii) if aggravation of erectile dysfunction is found, the examiner must attempt to establish a baseline level of severity of the erectile dysfunction prior to aggravation by the service-connected PTSD or lumbar spine disability.

In providing these opinions, the examiner must comment on findings and conclusions of the three medical articles identified above and contained in the claims files.

The examination report must include a complete rationale for all opinions expressed.  

2.  Then review the claim file to ensure that all of the required development has been completed, and arrange for any additional development indicated.
 
3.  Then, adjudicate the issue of entitlement to service connection erectile dysfunction.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

4.  Issue to the Veteran a statement of the case on his claim of entitlement to an effective date prior to December 17, 2007 for the grant of service connection for PTSD, so that he may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


